UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number:000-52703 Genova Biotherapeutics, Inc. (Exact name of registrant as specified in its charter) Nevada 20-4939361 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1461 A. First Avenue, Suite 360 New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (646) 845-1920 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered none not applicable Securities registered under Section 12(g) of the Exchange Act: Title of class none Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ]No [X ] Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [ X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. n/a Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:307,296,125 as of September 21, 2010. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 4 Item 2. Properties 4 Item 3. Legal Proceedings 4 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 8. Financial Statements and Supplementary Data 9 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 10 Item 9A(T). Controls and Procedures 10 Item 9B. Other Information 12 PART III Item 10. Directors, Executive Officers and Corporate Governance 12 Item 11. Executive Compensation 14 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13. Certain Relationships and Related Transactions, and Director Independence 17 Item 14. Principal Accountant Fees and Services 17 PART IV Item 15. Exhibits, Financial Statements Schedules 18 2 Table of Contents PART I Item 1.Business We are currently a development stage company focused on identifying, evaluating and acquiring proprietary drugs for the treatment of oncological and infectious diseases in human beings.Currently, we hold the rights to pending patent applications for three medicines.Patent applications for each of the three drugs are pending in Denmark and the United Kingdom: Prostate cancer treatmentThis invention relates to the use of short polypeptides for treatment of cancers and more particular for the treatment of prostate cancer. The invention provides methods and compositions comprising short polypeptides such as prostaganin for use as agents to kill prostate cancer cells. Breast cancer treatmentThis invention aims to provide an effective treatment for patients suffering from cancer and more preferably from breast cancer using new lipid derivatives such as tetanolic acid. Breast cancer treatmentThis invention concerns methods for the purification of undifferentiated state tumoral stem cells from solid breast carcinomas that are normally resistant to conventional therapies, aiming at devising new tumour markers and therapeutic targets both for early diagnosis and for targeted therapeutic strategies. Our goal is to further develop these proprietary new treatments through joint ventures, strategic partnerships, licensing agreements, and similar arrangements.Currently, we are not a party to any ongoing joint ventures, strategic partnerships, or similar arrangements for the development of our patent-pending new medicines.We currently have no ability to move forward with any in-house research or development and no employees other than our Chief Executive Officer and Director, Aaron Whiteman, and our Secretary and Director, Dirk Holzhauer.We would require substantial additional financing in order to further develop our intellectual property or to sustain any substantial future business operations for any significant period of time. Although we are pursuing additional debt and/or private equity financing, we currently have no firm arrangements for any financing. At this time, our operations consist of acting as a holding company for the rights to the patent applications discussed above. Employees Other than our named executive officers, we have no employees. Research and Development Expenditures We have not incurred any research or development expenditures since our incorporation. 3 Table of Contents Subsidiaries We have neither formed, nor purchased any subsidiaries since our incorporation. Patents and Trademarks As discussed above, we hold the rights to pending patent applications for three medicines.Patent applications for each of the three drugs as detailed above are pending in Denmark and the United Kingdom. Government Regulation and Supervision We are not currently subject to direct federal, state or local regulation other than regulations applicable to businesses generally.Management is unaware of any existing or probable governmental regulations which would materially affect our business as currently operated. Item 1A.Risk Factors A smaller reporting company is not required to provide the information required by this Item. Item 2.Properties We do not currently own any real property. Item 3.Legal Proceedings We are not a party to any pending legal proceeding. We are not aware of any pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us.Concurrently a trading halt in September of 2009, the SEC opened a formal investigation regarding the company.We received a subpoena from the New York Regional Office of the SEC dated September 22, 2009.Through counsel, we have provided certain documentation to the SEC.Although, to our knowledge, no enforcement action has been commenced against the company, the SEC’s investigation may remain open and pending. PART II Item 5.Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock was formerly quoted on the OTC Bulletin Board (“OTCBB”), which is sponsored by FINRA, under the symbol “GVBP.” On September 29, 2009, the Financial Industry Regulatory Authority (“FINRA”) removed our stock from quotation from the Over-the-Counter-Bulletin Board (the “OTCBB”) for failure to comply with Rule 15c211.Promulgated under the Securities Exchange Act of 1934, Rule 15c211 requires securities brokers and dealers to possess certain information regarding an issuer and its securities before publishing any quotation for a security in any quotation medium, including the OTCBB.Our removal from the OTCBB was therefore a result of FINRA’s determination that the information required by the Rule was not being made properly available to its brokers and dealers. 4 Table of Contents Currently, bid and ask quotations for our common stock are not quoted on any exchange or quotation system, including the OTCBB or the Pink Sheets.Our common stock is a “grey market” security.Trades in grey market stocks are reported by broker-dealers to their Self Regulatory Organization (SRO) and the SRO distributes the trade data to market data vendors and financial websites so investors can track price and volume.Because grey market securities are not traded or quoted on an exchange or interdealer quotation system, investor's bids and offers are not collected in a central spot and market transparency is diminished.In addition, Pink OTC Markets Inc., the primary inter-dealer electronic quotation and trading system in the over-the-counter securities market, has labelled our stock “Caveat Emptor” and has blocked quotations of our common stock from its www.otcmarkets.com website. The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ending December 31, 2008 Quarter Ended High $ Low $ March 31, 2008 June 30, 2008 September 30, 2008 December 31, 2008 Fiscal Year Ending December 31, 2009 Quarter Ended High $ Low $ March 31, 2009 June 30, 2009 September 30, 2009 December 31, 2009 As of September 21, 2010, the last sales price for our common stock was $0.005 per share. Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. 5 Table of Contents The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. Outstanding Options, Warrants or Convertible Debt As of December 31, 2009, we did not have any outstanding options, warrants or convertible debt. Holders of Our Common Stock As of September 21 2010, we had 4 shareholders of record, as well as holders with shares held in street name. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends.The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We did not declare any dividends in the fiscal year ended December 31, 2009, and we do not plan to declare any dividends in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans As of December 31, 2009, we did not have any equity compensation plans. 6 Table of Contents Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Significant Equipment We do not intend to purchase any significant equipment for the next twelve months. Results of Operations for the years ended December 31, 2009 and December 31, 2008 and Period from July 1, 2009 (Date of Inception of Current Operations) until December 31 2009. We generated no revenue during the years months ended December 31, 2009 and December 31, 2008.In addition, we generated no revenue during the period from reentering development stage (July 1, 2009) through December 31, 2009. Our expenses were $51,888 for the year ending December 31, 2009.During the year ended December 31, 2009, we experienced income from discontinued operations of $12,687 and we experienced other income in the amount of $2,168 due to foreign currency translation adjustments.Our comprehensive net loss for the year ended December 31, 2009 was therefore $37,033.By comparison, our expenses for year ended December 31, 2008 were $12,492, together with a loss from discontinued operations of $30,000 and a negative foreign currency translation adjustment of $4,552.Our comprehensive loss for the year ended December 31, 2008 was therefore $47,044. We recorded a comprehensive loss of $33,025 for the period from reentering development stage (July 1, 2009) to December 31, 2009. 7 Table of Contents Liquidity and Capital Resources As of December 31, 2009, we had total current assets of $8,202 consisting of entirely of cash. We had current liabilities in the amount of $35,208 as of December 31, 2009. Thus, we had a working capital deficit of $27,006 as of December 31, 2009. Currently, we have insufficient cash to operate our business on an ongoing basis and we have no resources with which to move forward with development of our patent-pending cancer treatments.Our ability to continue operating and to make progress toward our business goals is contingent upon obtaining additional financing. We do not have any commitments or arrangements for the sales of stock or the advancement or loan of funds at this time. There can be no assurance that such additional financing will be available to us on acceptable terms, or at all. Going Concern We have recurring losses and an accumulated deficit since inception of $161,638 and $28,272 during reentering development stage (July 1, 2009) through December 31, 2009.Our financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, we have no current source of revenue. Without realization of additional capital, it would be unlikely for us to continue as a going concern. Off Balance Sheet Arrangements As of December 31, 2009, there were no off balance sheet arrangements. 8 Table of Contents Item 8.Financial Statements and Supplementary Data Index to Financial Statements Required by Article 8 of Regulation S-X: Audited Financial Statements: F-1 Report of Independent Registered Public Accounting Firm De Joya Griffith & Company, LLC F-3 Balance Sheets as of December 31, 2009 and 2008; F-4
